ICJ_125_FrontierDispute_BEN_NER_2002-11-27_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU DIFFEREND FRONTALIER

(BENIN/NIGER)

ORDONNANCE DU 27 NOVEMBRE 2002

CONSTITUTION DE CHAMBRE

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE FRONTIER DISPUTE

(BENIN/NIGER)

ORDER OF 27 NOVEMBER 2002

FORMATION OF CHAMBER
Mode officiel de citation:

Différend frontalier ( Bénin/ Niger),
constitution de chambre, ordonnance du 27 novembre 2002,
C.J. Recueil 2002, p. 613

Official citation:
Frontier Dispute ( Benin/ Niger),

Formation of Chamber, Order of 27 November 2002,
LCS. Reports 2002, p. 613

 

N° de vente:
ISSN 0074-4441 Sales number 856
ISBN 92-1-070962-4

 

 

 
27 NOVEMBRE 2002

ORDONNANCE

DIFFEREND FRONTALIER
(BENIN/NIGER)

CONSTITUTION DE CHAMBRE

FRONTIER DISPUTE
(BENIN/NIGER)

FORMATION OF CHAMBER

27 NOVEMBER 2002

ORDER
613

INTERNATIONAL COURT OF JUSTICE

YEAR 2002

27 November 2002

CASE CONCERNING
THE FRONTIER DISPUTE

(BENIN/NIGER)

ORDER

FORMATION OF CHAMBER
FIXING OF TIME-LIMITS

Present: President GUILLAUME; Vice-President Sui; Judges Opa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOLMANS, REZEK, AL-KHASAW-
NEH, BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 26, paragraphs 2 and 3, Article 31 and Article 48
of the Statute of the Court, and to Articles 17, 18, 31, 35, 44, para-
graphs | and 2, 46, paragraph 1, and 92, paragraph 1, of the Rules of
Court,

Makes the following Order:

1. Whereas by a joint letter of 11 April 2002, filed in the Registry of
the Court on 3 May 2002, the Ambassadors of the Republic of Benin and
of the Republic of Niger transmitted to the Court a certified copy of a

4

2002
27 November
General List
No. 125
FRONTIER DISPUTE (ORDER 27 XJ 02) 614

Special Agreement signed on 15 June 2001, and having entered into force
on 11 April 2002, by which the Governments of those two States agreed
to submit to a Chamber of the Court a dispute concerning “the definitive
delimitation of the whole boundary between them”;

2. Whereas by the above-mentioned joint letter the Government of
Benin informed the Court of the appointment of H.E. Mr. Kolawolé A.
Idji as Agent and of H.E. Mr. Joseph H. Gnonlonfoun as Co-Agent, and
by the same letter the Government of Niger informed the Court of
the appointment of H.E. Ms Aichatou Mindaoudou as Agent and of
H.E. Mr. Maty Elhadji Moussa as Co-Agent;

3. Whereas the Special Agreement provides in Article 1 for the sub-
mission of the dispute to a Chamber to be formed pursuant to Article 26,
paragraph 2, of the Statute and for the choice of a judge ad hoc by each
Party, in accordance with Article 31 of the Statute;

4. Whereas on 2 July 2002 the Parties, having been duly consulted by
the President as to the composition of the proposed Chamber, indicated
that they desired the formation of a Chamber of five members, of whom
two would be the judges ad hoc to be chosen by them;

5. Whereas by a letter of 21 August 2002 the Deputy Agent of Benin
notified to the Court his Government’s choice of Mr. Mohamed Ben-
nouna to sit as judge ad hoc; and whereas the Agent of Niger, by a letter
of 11 September 2002, notified to the Court her Government’s choice of
Mr. Mohammed Bedjaoui to sit as judge ad hoc; and whereas no objec-
tion has been raised by either Party to the choice of judge ad hoc made by
the other, and no objection to such choice has appeared to the Court
itself;

6. Whereas in Article 3, paragraph | (a), of the Special Agreement the
Parties agree that the written proceedings should start with the filing of a
Memorial by each Party not later than nine months after the adoption by
the Court of the Order constituting the Chamber:

THE COURT,
Unanimously,

1. Decides to accede to the request of the Governments of the Repub-
lic of Benin and the Republic of Niger that it should form a special
Chamber of five judges to deal with the present case;

2. Declares that, at an election held on 27 November 2002, President
Guillaume and Judges Ranjeva and Kooijmans were elected to form,
together with the above-named judges ad hoc, a Chamber to deal with
this case and that, accordingly, such a Chamber is duly constituted by the
present Order, with the following composition:

President Guillaume;
Judges Ranjeva,
Kooijmans;
Judges ad hoc Bedjaoui,
Bennouna;
FRONTIER DISPUTE (ORDER 27 XI 02) 615

3. Fixes 27 August 2003 as the time-limit for the filing of a Memorial
by each Party; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twenty-seventh day of November, two
thousand and two, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of Benin and the Government of the Republic of Niger,
respectively,

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.

Judge ODA appends a declaration to the Order of the Court.

(Initialled) G.G.
(Initialled) Ph.C.
